DETAILED ACTION
This action is in response to the request for continuing examination received 5/16/2022. After consideration of applicant's amendments and/or remarks:
Applicant cancels claims 1, 4, and 13; adds new claims 21-23.
Examiner withdraws provisional rejection under non-statutory double patenting.
Examiner withdraws rejections under 35 USC § 103.
Claims 2-3, 5-12, and 14-24 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
	Examiner notes that in the Information Disclosure Statement dated 5/16/2022, citation A22 (U.S Patent No. 11,314,430) was not actually published at the time of consideration. The '430 patent is the issue number assigned to allowed co-pending application 16/194,532. Examiner considered the application file wrapper in lieu of an actual published patent document; accordingly, citation A22 was considered by Examiner.


Double Patenting
	Examiner notes that the provisional double patenting rejection were withdrawn because (1) issued application 16/194,532 recites patentably distinct subject matter (e.g. "compliance criteria" and scanning message "by a plurality of scanners … each scanner configured to scan the first electronic message for a respective classification type of a plurality of classification types") and (2) application 16/194609 is still pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion in all independent claims (2, 11, and 21) of the specific steps of: identifying message attributes of the electronic message that correspond to policy attributes of a machine learning policy, wherein the machine learning policy comprises a pre-defined set of the policy attributes and at least one of the policy attributes are based on a regulatory policy; determining whether the regulatory policy applies to the user; enabling the machine learning policy to use the policy attributes that are based on the regulatory policy when the regulatory policy applies to the user; disabling the machine learning policy from using the policy attributes that are based on the regulatory policy when the regulatory policy does not apply to the user; determining values of the enabled policy attributes based on the identified message attributes by setting the value associated with the policy attribute to a first value when a corresponding message attribute has been identified in the electronic message and setting the value associated with the policy attribute to a second value when a corresponding message attribute has not been identified in the electronic message, the second value different then the first value; training a machine learning policy by providing information to a machine learning trainer and associating attributes of the electronic message with the expressly indicated classification, wherein the information comprises: the values of the policy attributes; and information indicating the classification that applies to the electronic message or the classification that does not apply to the electronic message, such information based on the express indication that the user included in the electronic message; 	receiving a second electronic message; apply the machine learning policy to determine a confidence level that a classification applies to the second electronic message based on comparing content of the second electronic message to the policy attributes of the machine learning policy; and providing the second electronic message to an enforcer adapted to apply the classification to the second electronic message in response to determining that the confidence level that the classification applies to the second electronic message exceeds a threshold. These limitations in combination with the other elements recited are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        May 20, 2022